ON REHEARING GRANTED
This cause having heretofore been submitted to the Court on Petition for Writ of Certiorari upon the transcript of record and briefs and argument of counsel for the *175respective parties, to review the order of the Industrial Relations Commission and the Court finding no departure from the essential requirements of law, it is ordered that said petition be and the same is hereby denied. See: Scholastic Systems, Inc. et al. v. LeLoup et al., 307 So.2d 166 (Fla.1974). It is further ordered that the question of employability may be considered on remand to the Judge of Industrial Claims.
ADKINS, C. J., and ROBERTS, BOYD, OVERTON and ENGLAND, JJ., concur.